      Case 1:11-cv-00691-LAK-RWL Document 2610 Filed 04/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X                 4/1/2021
CHEVRON CORPORATION,                                           :
                                                               :   11-CV-691 (LAK) (RWL)
                                    Plaintiff,                 :
                                                               :   ORDER
                  - against -                                  :
                                                               :
STEVEN DONZIGER, et al.,                                       :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        On January 27, 2020, this Court issued a Report and Recommendation regarding

allegations of civil contempt against Aaron Marr Page and Forum Nobis PLLC (the “Page

Contempt Motion”), but recommended that the decision on the Page Contempt Motion be

held in abeyance pending determination of the Second Circuit’s decision on Donziger’s

appeal of the contempt rulings against him. The Second Circuit recently issued its

decision in large part affirming the contempt findings against Donziger but not in all

respects. On March 26, 2021, Judge Kaplan remanded the Page Contempt Motion to me

for further consideration in light of the Second Circuit’s decision. Accordingly, by April

21, 2021, Chevron and Page shall each submit a brief of no more than ten pages setting

forth their views on the extent to which the Second Circuit’s decision requires a different

outcome than previously recommended by this Court. By April 30, 2021, Chevron and

Page may each submit a responding brief of no more than five pages. To be clear, the

Court is not inviting reconsideration of any of the Report and Recommendation in any

respect other than the question posed.




                                                        1
    Case 1:11-cv-00691-LAK-RWL Document 2610 Filed 04/01/21 Page 2 of 2




                                          SO ORDERED.



                                          _______________________________
                                          ROBERT W. LEHRBURGER
                                          UNITED STATES MAGISTRATE JUDGE

Dated: April 1, 2021
       New York, New York

Copies transmitted this date to all counsel of record.




                                             2
